PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SOUCY et al.
Application No. 15/086,343
Filed: 31 Mar 2016
For DYNAMICALLY UPDATING A MODEL ASSOCIATED TO A SIMULATED INTERACTIVE OBJECT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed August 27, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on January 10, 2019.  The above-identified application became abandoned for failure to submit the issue fee in a timely manner in reply to the aforementioned notice of allowance and fee(s) due, which set a shortened statutory period for reply of three months.  No extensions of time are permitted for transmitting issue fees.1  Accordingly, the above-identified application became abandoned on June 11, 2019.  The USPTO mailed a notice of abandonment on April 26, 2109.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 

	    the filing of a grantable petition pursuant to this 
	    section was unintentional.  The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On August 27, 2021, the issue fee, form PTOL-85B, and the proper statement of unintentional delay were received.  

As such, requirements one and two of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.2  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

The petition does not satisfy 37 C.F.R. § 1.137(b)(4). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 C.F.R. § 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

A petition pursuant to 37 C.F.R. § 1.181(a) was filed on May 9, 2019 requesting the withdrawal of the holding of abandonment.  The petition was signed by agent of record Benoit Yelle, where it was asserted that the notice of allowability and the notice of allowance and fee(s) due were not received.  The petition pursuant to 37 C.F.R. § 1.181(a) was dismissed via the mailing of a decision on September 27, 2019, which set a non-extendable period for reply of two months.  It follows a renewed petition pursuant to 37 C.F.R. § 1.181(a) was due no later than November 27, 2019 at midnight (not December 27, 2019 as asserted on pages two and three of this petition pursuant to 37 C.F.R. 
§ 1.137(a)).

Almost two years later, this petition pursuant to 37 C.F.R. 
§ 1.137(a) was filed.

With this petition, Petitioner (agent of record Matthew Roy)  has asserted that due to an unspecified “oversight,” the two-month deadline for responding to the decision mailed September 27, 2019 was missed.

Petitioner states that Benoit Yelle began to experience an unspecified medical condition in June of 2019 that impacted him both physically and mentally.  No details regarding this medical condition have been provided, however Petitioner has stated that this medical condition was material to “the complete delay from  December 27, 2019 to February 5, 2021.  As such, it is not clear whether the period beginning on November 27, 2019 at midnight and ending on December 26, 2019 has been accounted for.  While it is noted that two medical certificates were included with this petition, each is in a language other than English and as such the undersigned is not in a position to understand the contents thereof.  It follows neither has been considered by the undersigned.



In mid-March of 2020 Petitioner’s office closed as a result of the Covid-19 pandemic.  

On February 5, 2021, Matthew Roy was put in charge of Benoit Yelle’s files, and in late May of 2021, he discovered the decision of September 27, 2019.  Three months later, this petition was filed.

The record does not currently support a finding that the entire period of delay was unintentional.

On renewed petition pursuant to 37 C.F.R. § 1.137(a), the following inquiries must be addressed:

What precisely was the “oversight” that resulted in the two-month deadline for responding to the decision mailed September 27, 2019 being missed?

Who noticed that the deadline had been missed?  And when did this occur?

Did Benoit Yelle’s unspecified medical condition prevent him from providing a response to the decision of September 27, 2019 during the period beginning on November 27, 2019 at midnight and ending on December 26, 2019?

Petitioner has indicated that a “diary reminder” to file a petition to revive was entered: what date was calendared?

On February 5, 2021, Matthew Roy was put in charge of Benoit Yelle’s files, and in late May of 2021, he discovered the September 27, 2019 decision.  Three months later, this petition was filed.  Why did it take three months?  What are the specific steps Mr. Roy took between late May of 2021 and August 27, 2021, and on what date did each step occur?  Petitioner has provided a broad overview of the steps he took in the second full paragraph of the third page of this petition, but additional details are required.

TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.7  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 710.02(e)(III).
        2 See 37 C.F.R. § 1.137(d).
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply
        
        7 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.